               Case 7:18-cv-12177-KMK Document 5 Filed 01/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  STRIKE 3 HOLDINGS, LLC,

                                 Plaintiff,
                                                                   No. 18-CV-12177 (KMK)
         -v-
                                                                 ORDER TO SHOW CAUSE
  JOHN DOE, subscriber assigned IP address
  104.246.5.145,

                                 Defendant.


KENNETH M. KARAS, District Judge:

       Plaintiff Strike 3 Holdings, LLC ("Plaintiff'), a Delaware corporation, brings this Action

against John Doe subscriber assigned IP address 104.246.5.145 ("Defendant"). (See Compl.

1111-12 (Dkt. No. 1).) Plaintiff filed its Complaint in the Southern District ofNew York

seeking damages for copyright infringements under the Copyright Act, 17 U.S.C. §§ 101 et seq.

(Id. 113-6.) Plaintiff alleges that this "Court has personal jurisdiction over Defendant because

Defendant because used an [IP address] traced to a physical address located within this District."

(Id., 8.) At the time of filing, Plaintiffs counsel designated on the civil cover sheet that the case

should be assigned to White Plains and listed Defendant's address as "Westchester." (See Dkt.

No. 2.) Plaintiffs Complaint, however, does not state that Defendant's IP address was traced to

Westchester, nor does it allege that any of the Parties reside in the Northern Counties or that any

of the complained of conduct took place in the Northern Counties. (See generally Compl.)

       Plaintiff has failed to state why this case should be designated to White Plains pursuant to

Rule 18 of the Local Rules of the U.S. District Court for the Southern District of New York.
           Case 7:18-cv-12177-KMK Document 5 Filed 01/03/19 Page 2 of 2



Accordingly, Plaintiff is hereby ORDERED to show cause by January 10, 2019, why this Court

should not have this case reassigned to Manhattan pursuant to Local Rules 18 and 19.

SO ORDERED.

DATED:        January 3 , 2019
              White Plains, New York




                                              2
